MICKLE, Judge.
In this direct appeal, the State concedes, and we agree, that appellant is entitled to an additional year of credit for time served in prison against the sentences imposed upon violation of probation. See §§ 958.04(2)(c), 958.14, Fla. Stat. (1991); Jones v. State, 633 So.2d 482 (Fla. 1st DCA 1994). We therefore reverse and remand to the trial court to award an additional year of credit for time served and, in light thereof, to assess whether appellant is entitled to immediate release.1
MINER and LAWRENCE, JJ., concur.

. Appellant's assertion that the award of an additional year of credit would effectuate his immediate release renders moot his additional claim that he is entitled to credit for the 72 days he spent on probation before the affidavit of violation of probation was filed.